wn Fe ww be

oO SO “Mm

10
Il
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00038-HDM-WGC Document 89 Filed 03/16/21 Page 1 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3:18-CR-038-HDM-WGC
Plaintiff, Final Order of Forfeiture
v.
ERIC MCCARTT, aka ERIK MCCARTT,
aka AERYN MCCARTT,

Defendant.

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §
2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Eric McCartt, aka Erik McCartt,
aka Aeryn McCartt, to the criminal offense, forfeiting the property set forth in the Plea
Agreement, the Bill of Particulars, and the Forfeiture Provision of the Indictment and
shown by the United States to have the requisite nexus to the offense to which Eric
McCartt, aka Erik McCartt, aka Aeryn McCartt, pled guilty. Indictment, ECF No, 1; Bill of
Particulars, ECF No, 31; Plea Agreement, ECF No. 34; Change of Plea, ECF No. 36;
Preliminary Order of Forfeiture, ECF No. 37.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States published the notice of forfeiture in accordance

with the law via the official government internet forfeiture site, www.forfeiture.gov,

 
Co © YD DA wr PB Wb

10
Il
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00038-HDM-WGC Document 89 Filed 03/16/21 Page 2 of 3

consecutively from January 30, 2019, through February 28, 2019, notifying all potential
third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF
No. 43.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)
and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

1. One Compag Laptop, serial number CNF4371YNW;

One External Hard Drive, serial number WXF1A6778275;

One Lenovo Laptop, serial number PFOLOM4Y;

One Lenovo Laptop, serial number YB10848371;

One ZTE Cell Phone, serial number 321753453037;

One HP Desktop, serial number MXU2040LIL;

One HTC Cell Phone (Red Case), serial number FASBVB007038;
One Compact Flash Card (128MB);

oe Ne TO FY MN

One Playstation 2, serial number AU3155317;
. One XBOX 360, serial number 114365114009;
. One XBOX 360, serial number 552465114005
. One T-Mobile Revvl Cell Phone — IMEI 861273030889811;
13, One Seagate Barracuda 1TB Hard Disk Drive, serial number 6=VPHMRWYV; and
14. One Lexar 16GB Thumb Drive, serial number AASVPIUR395PCOKY

ee eet
eo hur — hh

(all of which constitutes property).
///

 
Oo 8 =F GO Oh me OH OS

hw bho Be BO OD OS OR BOO ea eee
so ~~ DH th RR we BO S| lUmUOUlUlUlCCOCUCUCUMDOULULULlUCUMN Ol UL Ul lh Uhre Sl

 

 

Case 3:18-cr-00038-HDM-WGC Document 89 Filed 03/16/21 Page 3 of 3

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED __ tae Jb , 2026.

   

HOWARD D.
UNITED STATES’DISTRICT JUDGE

 
